DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 08/12/2022, to the Non-Final Office Action mailed on 05/31/2022. No amendment is made to the previous claims.

Claim Objections
Claims 14, 25, 33 and 38 are objected to because the last part of sentence “the other packet having the at least one other MAC-CE in response to the HARQ signaling” is not grammatically complete.  Appropriate correction is required.















Claim Rejections - 35 USC § 102
Claims 11-13, 23-24, 27, 31-32, 36-37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG JIAN et al (WO 2014117391 A1), hereinafter Zhang.
Regarding claims 11, 23, 31 and 36, Zhang teaches, an apparatus for wireless communication, comprising: at least one processor (Zhang: p.59, base station with processor, p.61, user equipment with processor), and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor (Zhang: p.48, memory ROM, RAM), causes the apparatus to: 
receive a packet including at least one medium access control-control element (MAC-CE) (Zhang: p.28, l.27-28 “601. Send first data to the user equipment on the PDSCH, where the first data is data including a downlink MAC CE.”),
determine whether the packet further comprises data, generate hybrid automatic request (HARQ) signaling indicating whether the packet was decoded successfully, the HARQ signaling further indicating whether a retransmission of the at least one MAC-CE is required based on the determination of whether the packet further comprises the data, transmit the HARQ signaling (Zhang: p.28, l.31-33 “602. When receiving the HARQ feedback information sent by the user equipment, send new data to the user equipment. The HARQ feedback information is sent by the user equipment on the PUSCH.”, p.29, l.8-11 “In the method of FIG. 6, the MAC layer feedback mechanism is introduced, and the uplink MAC CE carrying the HARQ feedback information is used to control the retransmission of the downlink MAC CE, thereby improving the reliability of the MAC CE transmission.”, teaches that HARQ feedback of the received data of the packet is signaled to the base station, and based on the feedback retransmission of downlink MAC CE is performed), and
 receive another packet including the retransmission of the at least one MAC-CE or at least one other MAC-CE in accordance with the HARQ signaling (Zhang: p.64, l.13-24, Claim 67 “The receiver is further configured to receive data for performing HARQ retransmission sent by the base station, where the data for performing HARQ retransmission is a redundancy version of the first data or second data including the downlink MAC CE. Or receiving new data sent by the base station”, teaches receiving a HARQ retransmission that includes retransmission of the downlink MAC CE, or it can be new data which implies including another MAC-CE).
With respect to claim 23, claim recites the identical features of claim 11 for an apparatus of the transmitting side. Therefore, it is subjected to the same rejection.
With respect to claim 31, claim recites the identical features of claim 11 for a corresponding method. Therefore, it is subjected to the same rejection.
With respect to claim 36, claim recites the identical features of claim 11 for a method of the transmitting side. Therefore, it is subjected to the same rejection.

Regarding claims 12 and 32, Zhang teaches the apparatus/method, as outlined in the rejection of claims 11 and 31.
Zhang further teaches, wherein the memory and the one or more processors are further configured to cause the apparatus to receive control signaling indicating whether the packet comprises the data, the determination being based on the received indication by the control signaling (Zhang: p. 19, l,7-11, teaches configuration carrying PDCCH control signaling is transmitted prior to sending data in a packet over PDSCH).
Regarding claims 13, 24 and 37, Zhang teaches the apparatus/method, as outlined in the rejection of claims 12, 23 and 36.
Zhang further teaches, wherein the control signaling is received prior to the reception of the packet (Zhang: p. 19, l,7-11, teaches configuration carrying PDCCH control signaling is transmitted prior to sending data in a packet over PDSCH).
Regarding claims 27 and 40, Zhang teaches the apparatus/method, as outlined in the rejection of claims 23 and 36.
Zhang further teaches, wherein the HARQ signaling comprises an acknowledgment (ACK) indicating that the packet was decoded successfully (Zhang: p. 13, l.17-20 “determining to successfully receive and decode in the case of the first data, the uplink MAC CE is determined, and the uplink MAC CE carries the HARQ positive acknowledgment information; and the uplink MAC CE is sent to the base station.”).











Claim Rejections - 35 USC § 103
Claims 18-19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of John Wilson et al (IDS reference, US 20190115955), hereinafter John.
Regarding claims 18 and 35, Zhang teaches the apparatus/method, as outlined in the rejection of claims 11 and 31.
Zhang does not expressly teach, wherein the packet is not decoded successfully, and wherein the HARQ signaling indicates whether the retransmission of the at least one MAC- CE is required depending on a type of the at least one MAC-CE and whether the packet comprises the data.
However, in the same field of endeavor, John teaches, wherein the packet is not decoded successfully, and wherein the HARQ signaling indicates whether the retransmission of the at least one MAC- CE is required depending on a type of the at least one MAC-CE and whether the packet comprises the data (John: [0064]-[0067] and [0069], teches the HARO signalling indicating the unsuccessful reception of DCI including the MAC-CE for TCI state update, i.e., the HARO signalling requesting the retransmission of the MAC-CE for TCI state update, is implicitly sent only if the DCI schedules DL data during the transmission of a packet and only if the MAC-CE for TCI state update is associated with a control beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s apparatus/method to include that wherein the packet is not decoded successfully, and wherein the HARQ signaling indicates whether the retransmission of the at least one MAC- CE is required depending on a type of the at least one MAC-CE and whether the packet comprises the data.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for dynamic transmission configuration indication (TCI) state updating in order to improve the chances that a UE is able to successfully decode a downlink transmission (John: [2], [4]).
Regarding claim 19, Zhang teaches the apparatus, as outlined in the rejection of claim 11.
Zhang does not expressly teach, wherein the packet is not decoded successfully, and wherein, based on whether the at least one MAC-CE is associated with an expiration time, the HARQ signaling indicates whether the retransmission of the at least one MAC-CE is required.
However, in the same field of endeavor, John teaches, wherein the packet is not decoded successfully, and wherein, based on whether the at least one MAC-CE is associated with an expiration time, the HARQ signaling indicates whether the retransmission of the at least one MAC-CE is required (John: fig. 3B as well as [0057]-[0058] and [0067]-[0069], teaches, when the DL data packet scheduled by the DCI is not successfully received, HARO signaling associated with said DL data, i.e., a NACK generated in response to the unsuccessful reception of the DL data, implicitly indicates the reception of the DCI including the MAC-CE for TCI state update, i.e., implicitly signals that the retransmission of the MAC-CE for TCI state update is not required. Since said type of HARO signaling is only used to determine the correct reception of a MAC-CE for TCI state update that is suitable during a particular period of time as indicated in [0057], said HARQ signaling also determines to request the retransmission of a MAC-CE based on whether the MAC-CE is associated with a TCI state update, i.e., based on whether the MAC-CE is associated with an expiration time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s apparatus/method to include that wherein the packet is not decoded successfully, and wherein, based on whether the at least one MAC-CE is associated with an expiration time, the HARQ signaling indicates whether the retransmission of the at least one MAC-CE is required.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for dynamic transmission configuration indication (TCI) state updating in order to improve the chances that a UE is able to successfully decode a downlink transmission (John: [2], [4]).

Claims 20-21 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Iyer Lakshmi R. et al (IDS reference, US 20170310431), hereinafter Iyer.
Regarding claims 20 and 28, Zhang teaches the apparatuses, as outlined in the rejection of claims 11 and 23.
Zhang does not expressly teach, wherein the at least one MAC-CE comprises a plurality of MAC-CEs, and wherein the packet comprises a plurality of code block groups (CBGs), each CBG being associated with one or more of the plurality of MAC-CEs.
However, in the same field of endeavor, Iyer teaches, wherein the at least one MAC-CE comprises a plurality of MAC-CEs, and wherein the packet comprises a plurality of code block groups (CBGs), each CBG being associated with one or more of the plurality of MAC-CEs. (D2 Iyer: Fig. 37, [181], teaches packet (e.g. MAC PDU) comprises CB groups, and CB groups are associated with plurality of MAC-CEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s apparatuses to include that wherein the at least one MAC-CE comprises a plurality of MAC-CEs, and wherein the packet comprises a plurality of code block groups (CBGs), each CBG being associated with one or more of the plurality of MAC-CEs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide HARQ transmission methods for higher reliability, lower latency and improved reliability for control information, such as DL control information and A/N (Iyer: [3]).
Regarding claims 21 and 29, Zhang, in view of Iyer, teaches the apparatuses, as outlined in the rejection of claims 20 and 28.
Iyer further teaches, wherein the HARQ signaling indicates that a portion of the plurality of CBGs have not been decoded successfully, but that the retransmission of the portion of the plurality of CBGs is not required. (Iyer: [180], teaches A/N of HARQ feedback is transmitter per CB group).

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of YI; Seungjune et al (US 20170048745), hereinafter Yi.
Regarding claims 22 and 30, Zhang teaches the apparatuses, as outlined in the rejection of claims 11 and 23.
While teaching that the technique applies to the LTE system (Zhang: p.17, l.18-25), that uses sidelink for packet transfer between UEs using HARQ as well known in the art, 
Zhang does not expressly teach, wherein the packet is received on a sidelink channel.
However, in the same field of endeavor, Yi teaches, wherein the packet is received on a sidelink channel (Yi: Claim 1, teaches MAC PDU packet comprising MAC-CE on the sidelink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s apparatuses to include wherein the packet is received on a sidelink channel.
This would have been obvious because it would motivate one of ordinary skill in the art to provide for performing a buffer status reporting in a D2D (Device to Device) communication system to increase throughput of a mobile communication system and create new communication services (Yi: [3], [10]).

Allowable Subject Matter
Claims 14-17, 25-26, 33-34, 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 08/12/2022, with respect to the rejection of claim 11 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.9, p.10, l.1-8 that Zhang does not teach HARQ signaling indicating retransmission of MAC-CE based on determination that the packet contains data.
However, the examiner respectfully disagrees. As cited in the rejection above, Zhang teaches generating HARQ feedback (i.e. HARQ signaling) on the received data in the packet (packet further includes MAC CE), and the HARQ feedback is used to control the retransmission of MAC CE. Therefore, it implies that HARQ signaling is generated when there is data in the packet i.e. based on determination that the packet contains data. Examiner believes that the inventive concept of the instant application is generating and transmitting a HARQ signaling to control retransmission of MAC CE, in a case where the received packet including MAC CE does not contain data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee, U.S. Publication No. 20160192376 - COVERAGE ENHANCEMENTS OF LOW COST MTC DEVICES IN UPLINK/DOWNLINK DECOUPLED SCENARIO.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472